DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/24/2021. 
In the filed response, claims 1, 2, 4, 9, 12, 14, 15, and 18 have been amended, where claims 1 and 18 are independent claims. Further, claim 13 has been cancelled.
Accordingly, Claims 1-12 and 14-18 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	In light of Applicant’s amendments, the Examiner finds the scope of image processing claims 1 and 18 has changed since the claims incorporate the subject matter of claim 13 regarding the light source for providing the first and second observation light (i.e. white and narrow-band R, B, or G, respectively) to illuminate the subject without including the features of claim 12 on which it depends.  In other words, the light source from claim 13 depends on the endoscope system of claim 12 which is further dependent on the image processing apparatus of claim 1, however, the intervening subject matter of claim 12 was not incorporated into claim 1. The same applies to the image processing method of claim 18.  The foregoing is therefore construed as a change in scope to claims 1 and 18. For this reason, the Examiner relies on new citations to the art of record (notably Mitsui and Yamaguchi) to address the features as amended. 
3.	As to applicant’s arguments related to Sugie and Mitsui (pgs. 11-14), the Examiner respectfully disagrees for the following reasons. Regarding Sugie’s disclosed ratio of special nd ratio that exceeds the 1st ratio (1:4) as claimed given its BRI. Although Sugie does not “explicitly” describe two image acquisition modes with two different frame ratios, one skilled in the art would have recognized from Sugie’s teachings that different light image ratios can be used to provide different imaging timings of a normal light image to a special light image so as to help improve the visibility of an object in the endoscopic surgery system (para 0005). As to Mitsui, the Examiner also understands the disclosed imaging sequences (e.g. Figs. 14, 16, and 17) represent different timing relationships between the normal and special light images. For e.g. in Fig. 14, sequence M1 shows a 1:2 ratio between normal and special light, however is later changed to only normal light. In other words, Mitsui shows two image acquisition modes having two different frame ratios. The same can also be said of for e.g. the imaging sequence in Fig. 17.
Therefore, the Examiner respectfully submits the teachings of Sugie and Mitsui are relevant to the features disclosed in instant claims 1 and 18 given their BRI.
4.	As to Applicant’s arguments in relation to Yamaguchi (e.g. pgs. 15-17) regarding “in a case where the region-of-interest detecting unit has detected the region of interest…”, the Examiner respectfully disagrees. Applicant argues that Yamaguchi does not use the white view (under white light) in a case that no lesion is detected (pg. 17 of remarks). However after further consideration, the Examiner respectfully notes Yamaguchi’s normal mode (i.e. white light illumination) is applied while observing the inside of the body under a wide view. This appears before a lesion that needs detailed inspection is found. Please refer to col. 11 lines 37-52 for support. The Examiner understands that once the lesion that requires detailed inspection is found (i.e. detected), Yamaguchi’s special mode of illumination is chosen in order to switch over to narrowband light having a particular spectral range such that further details regarding the lesion can be analyzed and if required, a necessary medical instrument can be inserted into the channel of the endoscope to perform removal of the lesion, administer a drug, and the like. Thus, it is the Examiner’s understanding that Yamaguchi’s techniques allow for switching between illumination light having different spectral characteristics for capturing images of a subject. Once the lesion is found, only the narrowband light is applied (col. 11 lines 37-47) after the white light is turned off ( i.e. 2nd observation mode) to obtain oxygen saturation images. This will continue until the special mode has been completed (see S18 in Fig. 13) which implies a termination condition must have been satisfied.
5.	As to the limitation “the light source apparatus irradiates the subject with the first observation light, the first observation light being white light including light in a red wavelength range, a blue wavelength range, and a green wavelength range, and irradiates the subject with the second observation light, the second observation light being narrow-band light corresponding to any one of the red wavelength range, the blue wavelength range, and the green wavelength range” as now recited in amended claims 1 and 18, please refer to Examiner’s response #2 regarding a change in scope. Although Yamaguchi775 discloses narrowband light emissions for a 2nd observation light (e.g. para 0098 and 0101 with respect to a blue laser light source), Examiner agrees that Yamaguchi775 does not disclose all of these features including the 1st observation light. However after further consideration of the art of record, the Examiner 
6.	Examiner acknowledges Applicant’s remarks/amendments related to the objection of claims 9 and 12. As such, the objections are withdrawn. Regarding the amended term “flexible part” in claim 12, the specification should also be updated accordingly to maintain consistency. Please see objection to the specification below.
7.	Regarding Applicant’s remarks/amendments related to the rejection of claims 4 and 5 under 35 U.S.C. 112(b), the Examiner is not sure where in claim 4 the word “being” was deleted. In the claim set dated 11/24/2021 (pg. 3), the phrase “the second image” was removed and replaced with “one”.  As such, the rejection is withdrawn. To maintain consistency, the specification should also be updated accordingly. Please see objection to the specification below.
8.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
9.	In light of the foregoing, Claims 1-12 and 14-18 have been examined and are pending.

Specification
10.	The disclosure is objected to because of the following informalities: 
a.	Regarding the  amended term “flexible part” in claim 12, please update specification accordingly for consistency.  Appropriate correction is required.
b.	Also, please update the specification to reflect the amendments made to claim 4 to ensure consistency.
Claim Objections
11.	Claims 1 and 18 are objected to because of the following informalities:  the claim now recites “in a case where the region-of-interest detecting unit has detected the region of interest, the mode control unit causes the image acquiring unit to acquire the first image and the second image in the second image acquisition mode until a first termination condition is satisfied, and2Customer No.: 31561Docket No.: 103630-US-1007-PCT(CA) Application No.: 17/079,528the light source apparatus irradiates the subject with the first observation light, the first observation light being white light including light in a red wavelength range, a blue wavelength range, and a green wavelength range, and irradiates the subject with the second observation light, the second observation light being narrow-band light corresponding to any one of the red wavelength range, the blue wavelength range, and the green wavelength range”  (emphasis added). However, there is no indication of “a region-of-interest detecting unit” as Claim 1 only refers to “a specific target detecting unit”.  Also, there are no instances of “a first observation light”, “a second observation light”, and “a subject”.  Please check and update accordingly. Appropriate correction is required.
12.	Claim 12 is objected to because of the following informalities:  Regarding the amended term “flexible part”, what is the difference between this and the term “bending part” as claimed?  Both appear to be analogous terms. Was the original term “soft part” supposed to mean something different than “flexible part” as initially construed by Examiner in the last office action? Please clarify.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (US 2018/0250094 A1 with reference to PCT/JP2016/077395 – WO 2017/057039 A1. See PTO 892), in view of Yamaguchi et al. (US 9,014,772 B2), and in further view of Mitsui et al. (US 2017/0112356 A1), hereinafter referred to as Sugie, Yamaguchi, and Mitsui, respectively.
Regarding claim 1,  Sugie discloses “An image processing apparatus comprising [See endoscopic surgery system in Fig. 1 (CCU 12 has image processing unit 53)]: an image [See Fig. 2 - imaging unit 41 of endoscope 19] that acquires a first image and a second image that are captured at different times [See para 0064-0065 and Fig. 4 for example regarding imaging timing of two different images], the image acquiring unit [Fig. 2 – image obtaining unit 52] acquiring the first image that is captured by using first observation light and the second image that is captured by using second observation light different from the first observation light [Normal (e.g. 1st image) and special (e.g. 2nd image) light images are acquired by CCU where normal/special images are based on white light/IR or UV light, respectively (para 0066)]; a mode control unit [Fig. 2 depicts mode control unit 51 (e.g. para 0080) for switching lighting modes. One mode helps to better recognize fluorescent thread 32 while the other mode helps to see the affected/operative site. Also note control unit 140 of Mitsui below.] that causes the image acquiring unit to acquire the first image and the second image in either a first image acquisition mode of acquiring the first image and the second image such that a ratio of the number of acquired frames of the second image to the number of acquired frames of the first image in a predetermined time range is a first ratio [See Fig. 4 and para 0079-0081, where for e.g. a 1st ratio of a 2nd image (i.e. special light image – para 0066) to a 1st image (i.e. normal light image – para 0066) might be 1:4. Also note the different imaging sequences in Mitsui (below) which may also correspond to 1st and 2nd ratios], or a second image acquisition mode of acquiring the first image and the second image such that a ratio of the number of acquired frames of the second image to the number of acquired frames of the first image in the time range is a second ratio higher than the first ratio [The ‘or’ condition suggests 2nd acquisition mode may not be realized. Nonetheless, para 0080 indicates the light image ratio (e.g. 1:4) may be changed. For e.g. a 2nd ratio that exceeds the 1st ratio (1:4) is shown in Fig. 10 (1:1). Also note Mitsui’s imaging sequences as indicated below]; a specific target [Given the ‘or’ condition and applying the BRI to specific target detecting unit, see characteristic extraction filter 75 (Fig. 5) of Sugie for extracting detected characteristics of fluorescent thread in the special light image (e.g. 2nd image)]; and a display control unit [Fig. 2 CCU 12 provides output to display device 11] that causes a display apparatus to display the first image [Normal light image (1st light image) of affected area is displayed in synthesized image (plus special light image) at display 11. See e.g. Fig. 3 (final panel) where details of normal light image are evident. See Mitsui below for further support], wherein the mode control unit causes the image acquiring unit to acquire the first image and the second image in the first image acquisition mode or the second image acquisition mode on the basis of a detection result of the specific target, [Mode control unit 51 (e.g. para 0064-0065) controls imaging timing according to switched illumination conditions. Switching is based on whether the fluorescent thread/affected site (i.e. specific target) requires easier visual recognition. See Mitsui below for additional support] Although Sugie’s teachings reveal an image processing method which allows for controlling imaging timing according to switched illumination conditions to ease the visual recognition of an observed target, Sugie does not explicitly recite the amended limitation “in a case where the region-of-interest detecting unit has detected the region of interest, the mode control unit causes the image acquiring unit to acquire the first image and the second image in the second image acquisition mode until a first termination condition is satisfied,” Yamaguchi on the other hand from the same or similar field of endeavor discloses the foregoing features, i.e. “in a case where the region-of-interest detecting unit has detected the region of interest [“in a case” is construed to be conditional limitation, where detecting a ROI may or may not happen. If the ROI is detected (for e.g. a lesion), then a more detailed inspection is required – see col. 11 lines 37-55. Also refer to Examiner’s response #3], the mode control unit causes the image acquiring unit to acquire the first image and the second image in the second image acquisition mode until a first termination condition is satisfied [When the ROI (e.g. lesion) is detected, the special mode is chosen with white light turned off (col. 7 lines 41-48 and col. 11 lines 56-61). Only narrowband light having appropriate wavelengths are applied (col. 11 lines 37-47). Given the BRI of “termination condition”, see the special mode completed step in Fig. 13. Also refer to Examiner’s response #3] and 2Customer No.: 31561Docket No.: 103630-US-1007-PCT(CA)Application No.: 17/079,528the light source apparatus irradiates the subject with the first observation light, the first observation light being white light including light in a red wavelength range, a blue wavelength range, and a green wavelength range [Lighting section may emit white light (i.e. a 1st observation light) in a broad wavelength band as the illumination light for irradiating a subject (col. 2 lines 5-33 and col. 3 lines 15-16) where white light is known to include the RGB spectral regions (col. 6 lines 55-60)], and irradiates the subject with the second observation light [Wavelength set switching section can switch the illuminating light to a narrowband range when an abnormal condition is detected (col. 2 lines 43-63. For e.g.,, a blue wavelength band of 400-500 nm, i.e. a 2nd observation light] the second observation light being narrow-band light corresponding to any one of the red wavelength range, the blue wavelength range, and the green wavelength range” [Same as above, where the switched narrowband light may be a blue wavelength band]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope system disclosed by Sugie for the purpose of examining regions of interest (ROIs) in a human body, to add the teachings of Yamaguchi for providing a special mode operating process for the endoscope system that illustrates the conditions for switching the endoscope from 
Although Sugie and Yamaguchi in combination disclose the foregoing elements, Mitsui from the same or similar field of endeavor is brought in to provide further support of these elements. In particular, Mitsui provides additional support for “and a display control unit that causes a display apparatus to display the first image” [Para 0045 – display controller 143 causes display 13 to display the normal light image (i.e. a 1st image) and special light image in a predetermined form. See displayed normal light image 132 in Fig. 4] and “wherein the mode control unit causes the image acquiring unit to acquire the first image and the second image in the first image acquisition mode or the second image acquisition mode on the basis of a detection result of the specific target” [Switching between Mitsui’s different imaging operations (Figs. 14, 16, and 17) of alternating normal and special light (e.g. R, G, B) sequences is based on spectral characteristics of ROI (e.g. para 0113)]. Mitsui also discloses “and 2Customer No.: 31561Docket No.: 103630-US-1007-PCT(CA)Application No.: 17/079,528the light source apparatus [See light source unit 36 in para 0036] irradiates the subject [A subject is irradiated with light emissions by source 36 (para 0037)]  with the first observation light [First observation light coincides with Mitsui’s normal light (e.g. a white LED). See para 0036. Said normal light in combination with spectral light is depicted in the different imaging sequences as shown in Figs. 14, 16-17. Control unit 140 includes light source controller for controlling the light emissions to the subject (para 0045)], the first observation light being white light including light in a red wavelength range, a blue wavelength range, and a green wavelength range [Mitsui employs white light (e.g. white LED) to produce normal light (para 0036), where a white light spectrum is shown in Fig. 15a. White light is known to include the RGB spectral ranges as per Yamaguchi col. 6 lines 55-60)], and irradiates the subject with the second observation light [Second observation light coincides with Mitsui’s spectral light as indicated in Fig. 15B, i.e. R1, G1, and B1. A filter inserted in the optical path of the light source selects light having specific spectral characteristics (para 0036-0038). The spectral light is depicted for different imaging sequences as per Figs. 14, 16-17], the second observation light being narrow-band light corresponding to any one of the red wavelength range, the blue wavelength range, and the green wavelength range” [With reference to Figs. 15B, 16, and 17, the special light indicated in the disclosed imaging sequences shows the use of red (R1), green (G1), and blue (B1) light in Mitsui’s endoscope system (title and Fig. 18)]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined endoscope systems disclosed by Sugie and Yamaguchi to add the teachings of Mitsui as above for controlling the application of different imaging sets of special light (R1,G1,B1) and normal/white light according to the spectral properties of the ROI which can be subsequently extracted and displayed, Consequently, a user can better observe a feature region highlighted in the special light image while referring to the normal light image (para 0068).
Regarding claim 2, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Sugie however does not explicitly teach the limitation of claim 2.  Yamaguchi on the other hand from the same or similar field of endeavor discloses “wherein the specific target detecting unit is a region-of-interest detecting unit that detects a region of interest, in a case where the region-of-interest detecting unit has not detected the region of interest [“in a case” is construed to be conditional limitation, where detecting a ROI may or may not happen. If detected, the 1st image acquisition mode will never be acquired but the 2nd mode will. In Yamaguchi, a wide view normal mode is used when detailed inspection of a lesion has not been detected - col. 11 lines 37-55.], the mode control unit causes the image acquiring unit to acquire the first image and the second image in the first image acquisition mode. [If ROI (e.g. lesion) not detected, the image acquisition mode is the normal white light mode - col. 11 lines 37-55. Here only white light is used. Special light is off (col. 7 lines 41-48)] The motivation for combining Sugie, Yamaguchi, and Mitsui has been discussed in connection with claim 1, above. 
Regarding claim 3, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Sugie however does not explicitly teach the limitation of claim 3. Yamaguchi on the other hand from the same or similar field of endeavor discloses “wherein in a case where the first termination condition is satisfied, the mode control unit causes the image acquiring unit to acquire the first image and the second image in the first image acquisition mode.”  [See termination of special mode in Yamaguchi’s operation process (Fig. 13). This implies returning to the normal mode] The motivation for combining Sugie, Yamaguchi, and Mitsui has been discussed in connection with claim 1, above. 
Regarding claim 6, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Sugie however does not teach the limitation of claim 6. Yamaguchi on the other hand from the same or similar field of endeavor discloses “wherein the specific target detecting unit is a detector that detects an agent and/or equipment used for a subject, and in a case where the detector has detected the agent and/or the equipment [Given the BRI of the foregoing, image parameters (e.g. absorbance) are determined based on pigment (hemoglobin) between frames (col. 8 lines 29-40). The pigment, as per para 0022 of filed specification, is construed as an agent], the mode control unit causes the image acquiring unit to acquire the first image and the second image in the first image acquisition mode until a second termination condition is satisfied.” [Based on blood information calculation results (construed as a 2nd termination condition), a wavelength set switch is made that can apply light of specified wavelengths to further assess the oxygen saturation levels of hemoglobin in the blood (e.g. abstract and Fig. 8). Otherwise, normal/white light is used] The motivation for combining Sugie and Yamaguchi has been discussed in connection with claim 1, above. 
Regarding claim 7, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Sugie further discloses “wherein the mode control unit has a ratio setting unit that sets the first ratio and/or the second ratio.” [See e.g. para 0080 – ratio of imaging normal to special light images is not limited to 4:1 but can be changed. This can apply to a 1st or 2nd ratio given its BRI]  
Regarding claim 8, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Although Sugie shows a 2nd ratio greater than zero (e.g. Figs. 4 or 10), Sugie and Yamaguchi do not disclose a 1st ratio of zero in the limitation. Mitsui on the other hand from the same or similar field of endeavor discloses “wherein the ratio setting unit sets the first ratio to zero and sets the second ratio to a value greater than zero.” [If a request is not received to switch to the special mode (e.g. para 0076), then only the normal/white light is applied, i.e. imaging ratio would have a value = 0.  If the request is received however, the special mode is enabled, i.e. the imaging ratio would have a value > 0] The motivation for combining Sugie, Yamaguchi, and Mitsui has been discussed in connection with claim 1, above. 
Regarding claim 9, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Sugie further discloses “further comprising: a parameter calculating unit that calculates a parameter for aligning the first image and the second image [Given the BRI of a “calculated parameter”, motion correction is performed to further facilitate accurate alignment of captured images for synthesis processing – e.g. para 0128 with reference to Fig. 7]; and an image generating unit that generates an alignment first image by applying the parameter to the first image [Determined motion corrections are applied to captured images for their precise alignment during synthesis processing (e.g. para 0128 and 0134)], wherein the display control unit causes the display apparatus to display the alignment first image at a timing when the second image is acquired.”  [Synthesized image is displayed (para 0134) following the alignment procedure so affected site and fluorescent thread can be more easily recognized]
Regarding claim 10, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Sugie further discloses “wherein the parameter calculating unit calculates the parameter for aligning the second image and the first image [See e.g. para 0128 and 0134], the first image being captured at an imaging time that is before an imaging time of the second image [See e.g. Figs. 4 and 10 of Sugie which depict the temporal sequencing of images. Ta occurs before Tb, etc.] and that has a temporal difference smaller than or equal to a threshold value from the imaging time of the second image.”  [With respect to the frame period (imaging interval), para 0197 shows the number of frames per second (construed as an imaging threshold value) can be appropriately set]
Regarding claim 11, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Sugie further discloses “wherein the [Para 0066 shows normal (i.e. 1st) white light is visible light while special (i.e. 2nd) light can be UV light, where λ of UV light < λ of visible light (RGB)]
Regarding claim 15, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Sugie further discloses “wherein the light source apparatus55 comprises a white light source that emits the white light [Para 0066 – normal light is for e.g. white (visible) light. Yamaguchi also teaches this (e.g. para 0066)]; 
However Sugie and Yamaguchi do not disclose a white light filter and a narrowband filter which can be switched as per claim 15. Mitsui on the other hand from the same or similar field of endeavor discloses “a white-light filter that allows the white light to pass therethrough; a narrow-band-light filter that allows a component of the narrow-band light in the white light to pass therethrough; and a first filter switching control unit that inserts the white-light filter or the narrow-band-light filter to an optical path of the white light emitted by the white light source.”  [See para 0036-0037 regarding switching between different filtered light which can be switched such that normal and special light are made available on the optical path]
The motivation for combining Sugie, Yamaguchi, and Mitsui has been discussed in connection with claim 1, above. 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the apparatus of Claim 1.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugie, in view of Yamaguchi, in further view of Mitsui, and in further view of Kono et al. (US 2018/0114319 A1), hereinafter referred to as Kono.
Regarding claim 4, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Although the prior art discloses claims 1 and 2, they do not address classifying the ROI. Kono on the other hand from the same or similar field of endeavor discloses “further comprising a classifying unit that performs classification of the region of interest on the basis of at least one of the first image and the second image.”  [See Figs. 11-12 (and para 0120-0121) where detection target image can be classified via a classification unit (e.g. Fig. 10)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope systems disclosed by Sugie, Yamaguchi, and Mitsui for the purpose of examining regions of interest (ROIs) in a human body, to add the teachings of Kono as above for providing a classification means for classifying detection target images for abnormal regions based on predetermined conditions (para 0109), such that the operator can better determine which images are suitable for diagnostic purposes (para 0007).
Regarding claim 5, Sugie, Yamaguchi, Mitsui, and Kono teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Sugie, Yamaguchi, and Mitsui however do not teach claim 5 in view of claim 4. Kono on the other hand from the same or similar field of endeavor discloses “wherein the display control unit causes the display apparatus to display information indicating a result of the classification.”  [Detection result is outputted following classification of detection target image (Fig. 11). Also reference display device in Fig. 2 and para 0033 for displaying output] The motivation for combining Sugie, Yamaguchi, Mitsui, and Kono has been discussed in connection with claim 4, above. 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugie, in view of Yamaguchi, in further view of Mitsui, and in further view of Yamaguchi (US 2012/0157775 A1), hereinafter referred to as Yamaguchi775.
Regarding claim 12,  Sugie discloses “An endoscope system [See endoscopic surgery system in Fig. 2] comprising: the image processing apparatus according to claim 1 [Refer to combined teachings of Sugie, Yamaguchi, and Mitsui for the image processing apparatus of claim 1. Note Sugie’s image processing unit (53) in CCU 12 (Fig. 2)]; the display apparatus [Display device 11 in Fig. 2]; an endoscope that has an insertion section and a handheld operation section [See endoscope 19 (Fig. 2). Endoscopes can be inserted into the body (para 0053); hence they must have an insertion section. Endoscopes can further be handled by an operator (e.g. surgeon); hence, they must have a handheld operation section. See Yamaguchi and Yamaguchi775 below for added support], the insertion section being to be inserted into a subject [Endoscope is inserted into abdomen of patient (para 0053)] and having a tip rigid part, a bending part connected to a base end side of the tip rigid part, and a flexible part connected to a base end side of the bending part, the handheld operation section being connected to a base end side of the insertion section [For support of the components above, see Yamaguchi and Yamaguchi775]; a light source apparatus that irradiates the subject with the first observation light or the second observation light [Para 0053 – endoscope 19 irradiates inside of abdomen with light from light source device 13 (Fig. 2). Also refer to para 0049]; and an imaging unit [See imaging unit 41 (Fig. 2) and para 0053] that has an imaging lens  [Although Sugie does not address an imaging lens, cameras are known to have lenses for focusing light from the object at a point on the imaging plane. See Yamaguchi and Yamaguchi775 below for added support] which forms an optical image of the subject [Via imaging unit 41, images of the abdomen can be captured for analysis] and an imaging device on which the optical image is formed by the imaging lens [See imaging unit 41 (Fig. 2)], wherein the imaging lens is provided at the tip rigid part.”  [See Yamaguchi and Yamaguchi775 below for added support] Although Sugie’s endoscope would necessarily have to have the structural components as claimed for it to operate properly in a surgical setting, Sugie does not ‘explicitly’ detail these components (e.g. a camera lens). Yamaguchi on the other hand from the same or similar field of endeavor discloses “an endoscope that has an insertion section and a handheld operation section [See Yamaguchi Fig. 1 and associated text. Note the handling section 14. Reference Yamaguchi775 below for further support], the insertion section being to be inserted into a subject [Col. 4 lines 30-49 teach a flexible insert section 13 to be introduced into a body of a patient. Reference Yamaguchi775 below for further support] and having a tip rigid part [See the distal end portion in Yamaguchi Fig. 1, i.e. a tip rigid part of the endoscope. Reference Yamaguchi775 below for further support], a bending part connected to a base end side of the tip rigid part [See Fig. 1 and col. 4 lines 30-49 regarding a flexible insert section 13. Reference Yamaguchi775 below for further support], and a flexible part [Note Yamaguchi’s flexible insert section 13 (Fig. 1). Reference Yamaguchi775 below for further support] connected to a base end side of the bending part [See Yamaguchi775 below for support], the handheld operation section being connected to a base end side of the insertion section [See Fig. 1 of Yamaguchi. Reference Yamaguchi775 below for further support];…and an imaging unit that has an imaging lens [See Fig. 2 of Yamaguchi with respect to CCD 33 (para col. 5 lines 12-38) with objective optical system 32 including a lens group. Also reference Yamaguchi775 below for further support]  … wherein the imaging lens is provided at the tip rigid part.” [Yamaguchi col. 5 lines 12-21 show the objective optical system 12 is part of the distal end portion. Also reference Yamaguchi775 below for further support] The motivation for combining Sugie and Yamaguchi has been discussed in connection with claim 1, above. 
Although the combination of Sugie and Yamaguchi disclose the foregoing features of the endoscope, Sugie, Yamaguchi, and Mitsui are not entirely clear regarding some of these elements. Thus, Yamaguchi775 from the same or similar field of endeavor is introduced to more explicitly teach the claimed components of the endoscope, i.e. “an endoscope that has an insertion section and a handheld operation section [See Yamaguchi775 Fig. 1 and associated text], the insertion section being to be inserted into a subject [ [see e.g. para 0052 and 0058, i.e. inserted into body cavity of a subject] and having a tip rigid part [Yamaguchi775 – tip portion 35 (para 0058-0059 and Fig. 1)], a bending part connected to a base end side of the tip rigid part [Yamaguchi775 – bent portion 33 (para 0059 and Fig. 1)], and a flexible part [See flexible portion 31 of para 0059. Also see Fig. 1] connected to a base end side of the bending part [flexible portion 31 connects to base side of bent portion 33 (Fig. 1)], the handheld operation section being connected to a base end side of the insertion section [See Fig. 1 of Yamaguchi775];…and an imaging unit that has an imaging lens [See e.g. objective lens unit 39 in Fig. 6 and para 0106]  … wherein the imaging lens is provided at the tip rigid part.” [See e.g. Fig. 6 with respect to lens unit 39. Also see para 0106] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collective teachings of Sugie, Yamaguchi, and Mitsui for disclosing an image processing means based on captured sequences of images of a target using switched lighting having different 
Regarding claim 14, Sugie, Yamaguchi, and Mitsui teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Sugie, Yamaguchi, and Mitsui however do not disclose the limitation of claim 14. Yamaguchi775 on the other hand from the same or similar field of endeavor discloses “wherein the light source apparatus comprises a white-light laser light source that radiates white-light laser as excitation light; a fluorescent body that emits the white light as the first observation light when irradiated with the white-light laser [Yamaguchi775 does not employ a white-light laser light source for exciting a fluorescent substance to emit white light. However, Yamaguchi775  uses narrowband light to achieve the same result via fluorescent substance 57 (see e.g. para 0064-0066). The filed specification does not appear to show why using white-light laser light over narrowband laser light is preferred for generating white light as the first observation light. As such, Yamaguchi’s teachings are deemed relevant]; and a narrow-band-light laser light source that radiates the narrow-band light as the second observation light.”  [See para 0069 regarding using narrowband light sources as the 2nd illumination light] The motivation for combining Sugie, Yamaguchi, Mitsui and Yamaguchi775 has been discussed in connection with claim 12, above. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugie, in view of Yamaguchi775, and in further view of On et al (US 2021/0145266 A1 with reference to PCT/JP2018/030434. See attached WO 2020/035929 A1), hereinafter referred to as On.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugie, in view of Yamaguchi, in further view of Mitsui, in further view of Yamaguchi775, and in further view of On et al (US 2021/0145266 Al with reference to PCT/JP2018/030434. See previous PTO 892), hereinafter referred to as On.
Regarding claim 16, Sugie, Yamaguchi, Mitsui, and Yamaguchi775 teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. However the above prior art do not teach all the limitation of claim 16. On on the other hand from the same or similar field of endeavor discloses “wherein the light source apparatus irradiates the subject with the first observation light, the first observation light being first narrow-band light that corresponds to any one of a red wavelength range, a blue wavelength range, and a green wavelength range, and irradiates the subject with the second observation light, the second observation light being second narrow-band light that corresponds to any one of the red wavelength range, the blue wavelength range, and the green wavelength range and that has a wavelength range different from a wavelength range of the first narrow-band light.”  [See claim 11 of On regarding the above limitation, where a 1st illumination light group includes for e.g. a green wavelength band, while the 2nd illumination light group does not include the green light. Thus it appears the light from the 2nd group can be red or blue for example, i.e. different from the wavelength range of the first illumination light group] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collective teachings of Sugie, Yamaguchi, Mitsui, and Yamaguchi775 for the .

Allowable Subject Matter
14.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations: 17. (original) The endoscope system according to claim 16, wherein the light source apparatus comprises a white light source that emits white light including light in the red wavelength range, the blue wavelength range, and the green wavelength range; a first-narrow-band-light filter that allows a component of the first narrow-band light in the white light to pass therethrough; a second-narrow-band-light filter that allows a component of the second narrow-band light in the white light to pass therethrough; and a second filter switching control unit that inserts the first-narrow-band-light filter or the second-narrow-band-light filter to an optical path of the white light emitted by the white light source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486